UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1205


STEVEN ROLLAKANTI,

             Plaintiff – Appellant,

             v.

HOLY CROSS HOSPITAL; WILLIAM FEDERICK; ANDRENE TOWSEN;
JOHNY NILES,

             Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:16-cv-02914-PX)


Submitted: April 20, 2017                                         Decided: April 25, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Rollakanti, Appellant Pro Se. Robert R. Niccolini, OGLETREE DEAKINS
NASH SMOAK & STEWART, PC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Steven Rollakanti seeks to appeal the district court’s order denying his motion to

appoint counsel. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46

(1949). The order Rollakanti seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                           DISMISSED




                                           2